Citation Nr: 0033228	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957, March 1958 to February 1959, and November 1960 
to April 1964.  

Service connection for hart disease was initially denied in 
an August 1964 Department of Veterans Affairs (VA) rating 
decision.  Service connection was denied for hypertensive 
vascular disease in an October 1975 VA rating decision. 

In September 1997, the veteran requested that his claim of 
entitlement to service connection for hypertensive vascular 
disease be reopened.  This appeal arises from a March 1999 
decision of the VA Regional Office (RO) in Reno, Nevada which 
held that new and material evidence had not been received to 
reopen a claim for service connection for hypertension.  The 
veteran presented testimony during a hearing which was held 
at the Reno RO in September 1999.  

The RO also denied service connection for gout in March 1999, 
and the veteran disagreed with its decision in April 1999.  
However, in July 1999, he withdrew his appeal of that issue.  
See 38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  The VA RO in Seattle, Washington denied service 
connection for hypertension in August 1964 and October 1975 
rating decisions which were not appealed.

2.  Since October 1975, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the matter of service connection for hypertension, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received. 

CONCLUSIONS OF LAW

1.  The Seattle RO's October 1975 decision denying service 
connection for hypertension is final based upon the evidence 
which was then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

2.  Because new and material evidence has not been received, 
the claim of entitlement to service connection for 
hypertension may not be reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks VA benefits for a hypertension.  
As indicated above, his claim was finally denied in August 
1964 and October 1975 RO rating decisions.  Implicit in the 
veteran's presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his claim.

In the interest of clarity, the Board will initially review 
the pertinent law and VA regulations.  The factual background 
of the case will be provided, followed by an analysis of the 
claim. 

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (2000).  

Service connection may also be granted for certain chronic 
disabilities, such as cardiovascular disease, if such was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Notwithstanding the lack of a diagnosis of a claimed disorder 
during service or within one year thereafter, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2000); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Finality/new and material evidence 

In general, unappealed RO rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
secretary shall reopen the claim and review the former 
disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Thus, the Board must determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  If new and material 
evidence has been presented, the claim is reopened, and it is 
again considered on its merits.

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In short, in evaluating a claim which has been previously 
denied, the Board must first determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  Once a 
claim has been reopened, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  The Board notes in 
this connection that VA's duty to assist does not extend to a 
claim that has been disallowed except when new and material 
evidence is presented or secured as described in 38 U.S.C.A. 
§ 5108 (West 1991).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A(f)].

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Factual background

Evidence of record before the Seattle RO in August 1964

On service discharge examination in February 1964, the 
veteran was noted to have a grade II systolic murmur in the 
pulmonic area.  His blood pressure was 128/74, and a chest X-
ray was normal.  

Three days later in February 1964, the veteran was noted to 
have had a blood pressure of 152/60 and, after a period of 
rest, of 142/60.  He was referred for a consultation for 
possible hypertension.  The consultant noted that the 
veteran's blood pressure had returned to normal after a 
period of rest previously, that there were no significant 
symptoms, that his blood pressure was 146/80 currently, that 
his fundi were normal, that his heart was not enlarged, that 
he had a murmur, and that an electrocardiogram was normal.  
His impression was no evidence of cardiovascular disease at 
that time.  

On VA examination in July 1964, clinically, the veteran's 
heart was not enlarged and its tones were of good quality and 
intensity.  There was no murmur present.  The veteran's blood 
pressure was 134/70 and 130/70.  The diagnosis was: heart 
disease not found.  

The August 1964 rating decision

In August 1964, the Seattle, Washington RO denied the 
veteran's claim because cardiovascular disease was not 
present on VA examination in July 1964.  The veteran was 
notified of the decision by letter dated August 13, 1964.  He 
did not appeal that decision.    

Evidence considered by the Seattle RO in October 1975

On VA examination in July 1974, the veteran's blood pressure 
was 160/82 and an electrocardiogram was normal.  

On VA fee-basis examination in July 1975, the veteran's blood 
pressure was variously recorded as 170/106, 168/104, 170/100, 
170/104, and 160/100.  The physician diagnosed hypertension.  
Cardiovascular disease was not found.  

The RO's October 1975 decision

In October 1975, the Seattle RO concluded that the evidence 
showed that although the veteran now had essential 
hypertension, there still wan no evidence indicating any such 
problems during service.  The RO concluded that the prior 
rating decision in July 1964 was final and that the veteran's 
claim was not reopened.  The veteran was informed of the 
Seattle RO's decision by letter dated October 23, 1975.  He 
did not appeal that decision.   

The additional evidence

Since the RO's October 1975 denial, the following evidence 
has been received.  

VA medical records dating from 1985 to 1998 have been 
received.  They show that the veteran might have been 
experiencing transient ischemic attacks in October 1993 and 
that he continues to have hypertension. 

During the veteran's hearing at the RO in September 1999, he 
in essence testified that his hypertension started in 
service. 

Analysis

In August 1964, the Seattle RO concluded that, based on the 
service medical records and the report of the July 1964 VA 
examination, all of which were pertinently negative, the 
veteran did not have chronic hypertension or cardiovascular 
disease.  In October 1975, the Seattle RO concluded that 
although recently-added evidence showed that the veteran now 
was diagnosed as having hypertension, the claim was denied 
because there was no evidence showing that the recently-
diagnosed hypertension was related to the veteran's service 
service.  That decision, which was not appealed, is final.   
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.   The October 
1975 decision is the last final decision as to this issue of 
record.  See Evans, supra.  Accordingly, in order to reopen a 
claim, new and material evidence must be received.  
38 U.S.C.A. § 5108;  38 C.F.R. § 3.156.  

The more recent VA medical records continue to show that the 
veteran has hypertension.  This evidence is reiterative of 
July 1975 findings which were specifically considered by the 
RO in its October 1975 decision denying service connection 
for hypertension.  

There still is no competent medical evidence of record 
showing that hypertension existed during service and/or is 
otherwise related to service.  The additional medical 
evidence is in essence repetitive of evidence of record in 
1975.  Such evidence is not new or material in that it does 
not tend to relate the veteran's hypertension to his service.  
See 38 C.F.R. § 3.156.

Also of record are statements of the veteran to the effect 
that he believes that his hypertension is related to his 
naval service.  The veteran's statements essentially 
duplicate similar contentions made in 1975 to the effect that 
his hypertension is related to his naval service.  The recent 
statements are therefore not new.  Moreover, while the 
veteran has testified that his hypertension disability 
started in service, as a layperson, he lacks the medical 
expertise necessary to render such a medical opinion.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that their statements as to matters requiring medical 
expertise do not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  As such, the veteran's 
testimony is not new and material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The veteran's 
statements are accordingly not material.  

In short, the veteran's lay contention that his hypertension 
had its onset in service was considered previously and was 
rejected by the RO.  In addition the veteran's lay statement 
does not constitute competent medical evidence which is 
sufficient to reopen his claim.  Under the circumstances, his 
current reiteration of it could not constitute new and 
material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).    

In summary, the Board finds that the veteran has not 
submitted any evidence since the October 1976 RO decision 
which establishes that his hypertension was incurred during 
his period of active service.  There is no medical opinion 
evidence by a competent medical professional which indicates 
or even suggests that the current hypertensive disorder is 
the result of service.  The veteran has not presented any new 
evidence which bears directly and substantially upon the 
specific matter under consideration, specifically in-service 
incurrence or aggravation.  The recently submitted evidence 
is either merely cumulative of previously submitted evidence 
or is not so significant that it must be addressed in order 
to fairly decide the merits of the claim.  Accordingly, such 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156; Hodge, supra.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim of entitlement to 
service connection for hypertension is not reopened.  The 
benefit sought on appeal remains denied.


ORDER

Because new and material evidence has not been received, the 
claim for service connection for hypertension may not be 
reopened and remains denied.  




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

